Citation Nr: 1125420	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thoracic spondylosis and chronic lumbar strain (claimed as low back condition). 

2.  Entitlement to service connection for thoracic spondylosis and chronic lumbar strain (claimed as low back condition).


REPRESENTATION

Appellant represented by:	Jeff Yungman, Esquire, Attorney at Law


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in July 2010.  A transcript of this hearing is included within the Veteran's claims file.

The issue of service connection for thoracic spondylosis and chronic lumbar strain (claimed as low back condition) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1975 rating decision, the RO denied a claim for service connection for low back pain because the medical evidence did not show that the Veteran suffered from any diagnosed low back problems while on active duty.

2.  Evidence received since the September 1975 decision speaks to a diagnosed low back condition in service, is not cumulative or redundant, shows a current disability and a potential nexus to service and raises a reasonable possibility of substantiating the claim of entitlement to service connection for thoracic spondylosis and chronic lumbar strain (claimed as low back condition).




CONCLUSIONS OF LAW

1.  The September 1975 RO decision that denied entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for thoracic spondylosis and chronic lumbar strain (claimed as low back condition).  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's low back condition claim, because the Board is herein reopening and remanding this claim for further development, no further discussion of VA's duties to notify and assist is necessary.

Legal Criteria

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a duly-constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on the evidence on file at the time VA issues written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 2010).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

History and Analysis

Prior to the current claim, the Veteran's claim for entitlement to service connection for a low back pain was denied by the RO in a September 1975 decision.  

The evidence of record prior to the September 1975 RO decision denying service connection for low back pain consists of items such as the Veteran's DD 214 Form and service medical records.

The Veteran's DD 214 Form indicates his period of active duty service occurred from July 1973 to July 1975 and that he spent one year and four months overseas.  June 1974 service medical records state that the Veteran indicated he has been experiencing recurrent back pain since suffering from a fall during basic training in 1973.  The Veteran was found to suffer from muscle spasms at that time and was diagnosed with a low back muscle strain and recurrent low back ache.

July 1974 service medical records indicate the Veteran was suffering from recurrent back pain and that he was hospitalized for a period of one week due to this problem.  The Veteran reported the medication he was taking was not giving him any relief and that he could not lift anything heavy due to his low back pain.  A physical examination revealed moderate muscle spasms of the Veteran's paravertebral muscles and as a result, the Veteran was diagnosed with chronic low back strain.

December 1974 service medical records indicate the Veteran was hospitalized in the 56th General Hospital for low back problems.  The Veteran stated he had been suffering from low back pain since July 1973 when he fell from a 50-foot tower during basic training.  The Veteran described the pain as worse with bending and stretching activities like vehicle maintenance.  Although it was noted that the Veteran's back was tender at the L4 disc level, the Veteran's range of motion upon flexion, extension and lateral movement was noted to be negative and his reflexes were also normal.  X-rays taken of the Veteran's low back did not show any abnormalities and his spine was within normal limits.  Based on the history supplied by the Veteran and the results of the physical examination, the Veteran was diagnosed with chronic low back pain.  One of the Veteran's examiners suggested that the Veteran seemed to have a weak back since his July 1973 fall and as such, the Veteran was medically qualified for permanently restricted duty which involved no formation marching, no walking over one mile, no standing over one hour, no running or double timing and no exercises involving the lower extremities.

March 1975 service medical records noted the presence of mild paraspinal tenderness, and as such, the Veteran was diagnosed with low back pain.

An April 1975 service medical record indicates the Veteran complained of low back pain.  Upon examination, it was noted that the Veteran did not bend easily due to the pain, but his reflexes were normal.  X-rays of the Veteran's low back indicated the presence of Schmorl's nodes with no other abnormalities.  Based on the examination and x-ray report, the examiner diagnosed the Veteran with chronic psychogenic musculoskeletal reaction and ordered the Veteran's profile to be changed from P-3 restricted duty to L-1 full duty without restrictions.

The Veteran's June 1975 Report of Medical History upon separation indicated he suffered from recurrent back pain.  This report also indicated that the Veteran's profile was changed from P-3 to L-1 due to his back.  Furthermore, the Veteran's June 1975 Report of Medical Examination upon separation showed a normal evaluation of the Veteran's spine; however, it was noted that the Veteran was diagnosed with psychogenic musculoskeletal reaction by an orthopedic surgeon in April 1975.  The Veteran stated that he was in fair health at the time of the separation examination.

In a Statement of Medical Condition dated July 1975, the Veteran reported that his back had been bothering him more often since the April 1975 separation examination.

After reviewing the aforementioned evidence of record, the RO denied the Veteran's claim stating that no objective findings were noted in the Veteran's military medical records that would warrant a diagnostic impression of a psychogenic musculoskeletal reaction.  The Veteran did not appeal the September 1975 RO decision and it became final as a matter of law.

Evidence received since the final September 1975 RO decision includes VA treatment records, VA examination reports and lay statements by the Veteran.  A June 3, 2009 VA x-ray report indicated normal lumbar spine radiographs.  By contrast, a June 5, 2009 VA x-ray report indicated the presence of minimal spondylosis of the Veteran's thoracic spine and multiple Schmorl's nodes on the Veteran's lumbar spine.  As a result of these x-ray reports, the Veteran was diagnosed in a June 2009 VA treatment record with mid-back pain and mild spondylosis.  The Veteran was also diagnosed with mild scoliosis along the lumbar spine deviating to the left in a September 2009 VA treatment record.

The Veteran participated in a VA examination in October 2009.  The Veteran reported that he fell from 25 to 40 feet and injured his back while in service and that his low back pain has continued through the years.  The Veteran also stated that his low back pain is constant and that it radiates to the left side of his back and goes down the anterior aspect of his left leg to his left foot.  The Veteran reported he had weakness in his back and pain, but no problems with incontinence.  The Veteran also stated that he is unable to lift more than 10 pounds, unable to walk more than 30 minutes, unable to stand more than 30 minutes and is unable to sit more than two hours.  The Veteran also indicated he is not working but that he did not leave work because of his low back problems.  The Veteran reported that he experiences pain flare-ups three to four times every day and multiple times at night and these flare-ups last for a few seconds.  The Veteran stated he is examined by his primary care physician two to three times per year for his low back pain and that he had visited a hospital emergency room once during the prior year as a result of his low back pain.  The Veteran reported that he had a permanent restricted profile in service in 1974 for low back pain, which was changed to full duty in 1975.  The Veteran also stated that his job during the last four months of service was changed to a more sedentary job due to his low back pain.

Upon examination of the lumbar spine, the VA examiner noted the curvature and posture of the Veteran's spine to be normal.  The VA examiner also noted no tenderness to palpation of the spine or paraspinal processes and no spasms were palpated.  The Veteran's range of motion included flexion to 90 degrees with pain from 50 to 90 degrees, extension to 30 degrees with pain from 20 to 30 degrees, right and left lateral flexion to 20 degrees with pain and right and left lateral rotation to 30 degrees with pain.  The Veteran also had positive pain in his back on straight leg extensions on the left side, with negative pain in his back on straight leg extensions on the right side.  The Veteran's musculoskeletal strength was noted to be 5/5 in the lower extremities with normal sensation.  Reflexes in the Veteran's knees were noted to be 1+ and his ankles were noted to be 2+.  No atrophy was noted in the muscles.  The VA examiner also noted that the Veteran had positive pain in his back on axial loading.  The VA examiner also found that all of the above joints had no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.

Based on the history supplied by the Veteran as well as the results of the physical examination, the VA examiner diagnosed the Veteran with thoracic spondylosis and chronic lumbar strain.  Because there was no documentation of a diagnosis of a lumbar spine condition between 1975 and 2009, it was the impression of the VA examiner that the Veteran's low back condition was less likely as not related to his military service.  An Addendum to the October 2009 VA examination report indicates that the results of a magnetic resonance imaging (MRI) taken of the Veteran's lumbar spine indicated the possibility of a foraminal encroachment with nerve root contact bilaterally at disc levels L4 and L5 with other minimal degenerative changes.

A January 2010 VA treatment record shows the Veteran was diagnosed with lumbar disc disease with probable neural impingement.

During his hearing before the DRO in July 2010, the Veteran testified his injury occurred during physical training when he fell approximately 25 feet from a rope walking from one tower to the next and landed on his back.  The Veteran stated he was sent to the hospital for treatment and when he returned, he was given a permanent P-3 profile, which restricted his duties.  The Veteran further testified that his P-3 profile had been taken away from him four months prior to his separation from active duty and at that time, he had been given a job in the training room in an effort to prevent him from being medically discharged.  The Veteran also stated that he had "on and off" low back problems from 1975 to 2010 and that he sought physical therapy treatment in order to try to alleviate his low back problems.  The Veteran testified that he currently walks with a cane because his left side is weak from the pain radiating down his leg.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's low back condition and relates to unestablished facts that are necessary to substantiate his claim for service connection for a low back condition.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the June 5, 2009 x-ray report revealing spondylosis of the thoracic spine with multiple Schmorl's nodes, the September 2009 VA treatment record diagnosing the Veteran with mild scoliosis, the October 2009 VA examination report whereby the Veteran was diagnosed with thoracic spondylosis and chronic lumbar strain, the October 2009 MRI report, which indicated possible foraminal encroachment with nerve root contact bilaterally at disc levels L4 and L5 with other minimal degenerative changes and the January 2010 VA treatment record whereby the Veteran was diagnosed with lumbar disc disease with probable neural impingement.

This newly-received evidence is not considered cumulative or redundant of the evidence of record at the time of the final September 1975 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a low back condition.  Therefore, the Veteran's claim for service connection for a low back condition is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence thus having been received, the appeal to reopen a claim for service connection for thoracic spondylosis and chronic lumbar strain (claimed as low back condition) is granted.


REMAND

During the July 2010 DRO hearing, the Veteran testified that he had "on and off" low back problems from 1975 to 2010 and that he sought physical therapy treatment in order to try to alleviate his low back problems.  In an effort to provide a more complete record, the RO is instructed to obtain from the Veteran any and all available private physical therapy treatment records from 1975 to 2010.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or sign and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  The Court of Appeals for Veterans Claims (Court) has clarified that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As noted above, the Veteran was examined by the October 2009 VA examiner and diagnosed with thoracic spondylosis and chronic lumbar strain.  The VA examiner noted that at that time there was no documentation of a diagnosis of lumbar spine condition between the years 1975 and 2009, but that the Veteran was going to work with the Charleston VA medical center in order to try to obtain any and all treatment records covering that period of time.  Without any documentation of a lumbar spine condition from 1975 to 2009, it was the "impression" of the October 2009 VA examiner that the Veteran's lumbar spine chronic strain and thoracic spondylosis was less likely as not related to his service.  The October 2009 VA examiner also noted that the Veteran was scheduled to undergo an MRI of his lumbar spine and the MRI report was to be included in the VA examination report.  As promised, in an addendum to the October 2009 VA examination report, the results of the MRI indicated the Veteran had a possible foraminal encroachment with nerve root contact bilaterally at L4-L5 with other minimal degenerative changes.  The October 2009 MRI report is included in the Veteran's claims file.  Having said this, the October 2009 VA examiner did not comment on the October 2009 MRI report.

Although the October 2009 VA examiner diagnosed the Veteran with a current low back condition, she conditioned her nexus opinion on the presence of evidence showing a documented history of a lumbar spine condition dating from 1975 to 2009.  In addition, the October 2009 VA examiner did not comment on the October 2009 MRI report nor did she alter her initial diagnosis based on the results of the October 2009 MRI report.

It is well-established by the Court that in order to be credible, a medical opinion cannot be based upon "mere speculation," but rather, must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones, supra.  Based on the foregoing facts, it is clear to the Board that the October 2009 VA examiner engaged in mere speculation as to whether the Veteran's current low back condition may be associated with the Veteran's service injury.  Additionally, by failing to comment on the October 2009 MRI report, the October 2009 VA examiner failed to consider all the evidence of record in making her medical opinion.  Accordingly, the October 2009 VA examiner's medical opinion is inadequate.

As such, the Board finds that the Veteran should be afforded another VA medical opinion in order to determine whether his current low back condition is related to the back injury he sustained during service in July 1973.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all physical therapy providers who have treated him for his low back condition from August 1975 to December 2010.  After identifying the specific physical therapy provider and securing the necessary release, physical therapy treatment records should be requested, which should include all diagnostic testing, interpretation and reports, and all records that are not duplicates should then be associated with the Veteran's claims file.  If the request for such records yields negative results, documentation to this effect should be placed in the claims folder, and the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above action has been accomplished, the RO/AMC should forward the Veteran's claims folder to an orthopedic specialist and request that he or she prepare an addendum to the medical opinion that was provided in the October 2009 VA examination report concerning the above-referenced claim for VA benefits.  The orthopedic specialist should review the Veteran's entire claims file, including but not limited to, all service medical records, the June 5, 2009 X-ray report, the October 2009 VA examination report, the October 2009 MRI report, the January 2010 VA treatment record and the Veteran's lay statements.

After reviewing the Veteran's entire claims file, the orthopedic specialist should provide a current diagnosis and severity of any current low back condition.

The orthopedic specialist should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnoses corresponding to the Veteran's low back condition were caused by, a continuation of, or related to his military service in any way.

Reasons and bases for the foregoing opinion expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3. Once Step 2 has been completed, readjudicate the claim based on the whole record.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be provided an updated Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issues on appeal.  Provide an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


